Citation Nr: 0807548	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-03 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from September 
1943 to June 1945 and regular Philippine service from June 
1945 to November 1945.  He was honorably discharged in 
November 1945.  He died on December [redacted], 2004.  The appellant 
is his surviving spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied entitlement to nonservice-
connected death pension benefits.


FINDING OF FACT

The veteran served with the Regular Guerilla service from 
September 1943 to June 1945 and Regular Philippine Service 
from June 1945 to November 1945.


CONCLUSION OF LAW

The veteran did not have the requisite service to render him 
basically eligible for VA pension.  38 U.S.C.A. §§ 101, 107, 
1541 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
1541 (West 2002).  The term "veteran means a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(e).  
"Veteran of any war" means any veteran who served in the 
active military, naval or air service during a period of war.  
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941 is 
included for compensation benefits but not for pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

The appellant submitted evidence that the veteran served with 
the Regular Philippine Army from September 1943 to November 
1945.  The law specifically excludes recognized guerilla 
service for purposes of entitlement to death pension 
benefits.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (per 
curiam).  The appellant has not shown service that is 
recognized by the law of the United States to qualify for 
non-service connected death pension benefits.  The Board 
notes that there is no legal provision showing that such 
service is deemed to be active military, naval, or air 
service of the United States Armed Forces.  As such, there is 
no legal basis upon which to establish basic eligibility for 
non-service connected death pension benefits.

Thus, the veteran's service cannot constitute active 
military, naval or air service for purposes of establishing 
entitlement to non-service connected death pension.  
38 U.S.C.A. §§ 107(a), 1541; 38 C.F.R. §§ 3.1(d), 3.3(b)(3).  
The appellant has no basic eligibility for VA non-service 
connected death pension benefits.  For this reason, the claim 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  VA will refrain from providing 
assistance in obtaining evidence where the claimant is 
ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

This case turns on whether the veteran has qualifying service 
for basic eligibility for VA non-service connected death 
pension benefits.  Absent any evidence from the appellant 
indicating the veteran's service was otherwise, the claim 
must be denied.  As the law is dispositive in this case, the 
VCAA is not applicable.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided.)


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


